 

ENHANCED SEVERANCE eligibility AGREEMENT

 

This Severance Agreement (“Agreement”) is made as of this 1st day of July, 2013
(the “Effective Date”) between SRA International, Inc. (“SRA”), a company with
its principal place of business located in Fairfax, Virginia, and Tim Atkin (the
“Employee”).

 

WITNESSETH:

 

WHEREAS, SRA believes it is in the best interests of SRA to ensure that it will
have the continued dedication of the Employee and to encourage Employee’s full
attention and dedication to SRA and ensure the compensation and benefits
expectations of the Employee are satisfied and competitive with those of other
companies; and

 

WHEREAS, the parties want to make available enhanced severance benefits to
Employee should employment be terminated under certain circumstances;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements of the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties hereto, it is agreed as
follows:

 

1.TERM: The “Term” of this Agreement shall commence on the Effective Date and
shall expire on the second anniversary of the Effective Date; provided, however,
that while this Agreement is in effect, beginning on the one year anniversary of
the Effective Date (the “Annual Renewal Date”) the Term shall be automatically
extended for an additional one (1) year unless at least three (3) months prior
to the Annual Renewal Date, SRA gives written notice to the Employee that the
Term shall not be extended. The Employee’s employment relationship will remain
at-will, with either SRA or the Employee able to terminate the employment
relationship at any time for any reason with or without notice.

 

2.TERMINATION: The Employee’s employment with SRA may be terminated by either
party as set forth below.

 

(a)Termination for Cause by SRA: Termination of Employee’s employment by SRA
based upon any of the following grounds shall constitute “Termination for Cause”
for purposes of this Agreement:

 

(i)The refusal or neglect of the Employee to perform substantially his
employment-related duties;

 

(ii)The Employee’s personal dishonesty, incompetence, willful misconduct, or
breach of fiduciary duty;

 

 

 

  

(iii)The Employee’s conviction of or entering a plea of guilty or nolo
contendere (or any applicable equivalent thereof) to a crime constituting a
felony (or a crime or offense of equivalent magnitude in any jurisdiction) or
his willful violation of any other law, rule, or regulation (other than a
traffic violation or other offense or violation outside of the course of
employment that in no way adversely affects SRA or its reputation or the ability
of the Employee to perform his employment related duties or to represent SRA);

 

(iv)The material breach by the Employee of any covenant or agreement with SRA,
or any written policy or procedure of SRA;

 

(v)The Employee’s knowing violation of any state or federal law, rule or
regulation in the course of his employment that directly relates to the affairs
of SRA; or

 

(vi)the Employee’s failure to maintain the Employee’s eligibility for the
government clearances required to perform his duties.

 

(b)Termination Without Cause by SRA: If SRA terminates the Employee’s employment
for any reason other than those set forth in the preceding subsection, such
Termination shall constitute “Termination Without Cause.”

 

(c)Voluntary Termination by the Employee: The Employee may voluntarily terminate
his employment upon at least fourteen (14) days advance written notice.

 

(d)Termination for Good Reason by Employee: After the occurrence of a Change in
Control (as defined below), the Employee may terminate his employment for “Good
Reason” by submitting a written notice of the Employee’s intent to resign
pursuant to the occurrence of one of the following events:

 

(i)A material adverse change in Employee’s title, position, responsibilities,
duties, or compensation;

 

(ii)The assignment of duties materially inconsistent with the Executive’s duties
as of the date of this Agreement;

 

(iii)A material change in the Employee’s principal place of employment such that
the Employee’s commuting distance as of the date of this Agreement increases by
more than twenty-five (25) miles; or

 

(iv)Failure by SRA to obtain written assumption of this Agreement but a
purchaser or successor following a Change in Control.

 

2

 

  

Employee must give SRA written notice of any Good Reason termination of
employment within thirty (30) days following Employee’s knowledge of the first
occurrence of a Good Reason circumstance set forth above. Such notice must
specify which of the circumstances set forth above the Employee is relying upon
and the particular action(s) or inaction(s) giving rise to such circumstances.
The Good Reason termination shall not be effective if, within ninety (90) days
of SRA’s receipt of such notice, SRA remedies the circumstance(s) giving rise to
the notice, or if the Employee’s actual Termination Date does not occur within
thirty (30) days after the end of the ninety (90) day period provided to SRA to
remedy the circumstances giving rise to the notice.

 

(e)Death of Employee: Employee’s employment shall cease upon the event of
Employee’s Death.

 

(f)Disability of Employee: Employee’s employment shall cease, at the option of
SRA, upon the event of Employee’s Disability (as defined herein). “Disability”
means a physical or mental impairment which prevents the Employee from
performing the essential functions of his position, with or without reasonable
accommodation, and which has lasted at least 120 consecutive days. A physician
selected by the SRA or its insurers shall make the determination of the
existence of a Disability, and SRA shall provide Employee with thirty (30) days’
advance written notice of such termination.

 

(g)Termination Date: As used in this Agreement, “Termination Date” means (i) if
Employee’s employment is terminated under Section 2(a)-2(d) above, the last day
of active service provided by Employee; (ii) if Employee’s employment is
terminated under Section 2(e) above, the date of the Employee’s death; and (iii)
if the Employee’s employment is terminated under Section 2(f) above, the date
that is 30 days from the date of the notice sent to the Employee under such
Section.

 

3.BENEFITS UPON TERMINATION UNDER THIS AGREEMENT:

 

(a)Termination for Cause by SRA, Voluntary Termination by Employee, and Death or
Disability of Employee: If the Employee’s employment with SRA should terminate
under Section 2(a), 2(c), 2(e), or 2(f) above, then Employee shall not be
entitled to any benefits under this Agreement.

 

(b)Termination Without Cause by SRA: If the Employee’s employment with SRA
should terminate under Section 2(b) above, then subject to Section 3(d) the
Employee shall receive:

 

(i)a cash severance payment equal to the sum of Employee’s annual base salary as
of the Termination Date, to be paid in equal installments, less applicable
withholding elections and taxes, consistent with the payroll cycle in effect at
the time of separation starting on the first payroll date following the
twenty-first day following the Effective Date of the Release (as defined below
in Section 3(d)) and continuing thereafter for 12 months;

 

3

 

  

(ii)an amount equal to the pro-rated portion of the target amount of the
Individual Incentive Compensation (“IIC”) bonus for the year of termination,
pro-rated to reflect the time period of Employee’s service during the bonus
performance period, to be paid out in a lump sum at the same time IIC bonuses
are paid out to the general population of IIC participants, but no later than 2½
months after the end of the calendar year in which such IIC bonuses become
payable;

 

(iii)an amount equal to the target amount of the IIC bonus for the full fiscal
year in which termination occurs at an individual metric of 1.0, to be paid out
within thirty (30) days following the Effective Date of the Release (as defined
below in Section 3(d))

 

(iv)up to six (6) months of executive-level outplacement with an outplacement
vendor of SRA’s choosing; and

 

(v)if the Employee elects and remains eligible for health, dental and vision
insurance coverage in accordance with the Consolidated Omnibus Budget and
Reconciliation Act of 1986, as amended (“COBRA”), the employer portion of cost
(based on the Employee’s level of health, vision and dental insurance coverages
as of the Termination Date) of COBRA premiums for up to twelve (12) months, to
be paid directly by SRA.

 

(c)Termination by Employee for Good Reason Following Change in Control: If the
Employee’s employment with SRA is terminated by the Employee for Good Reason
following a Change in Control pursuant to Section 2(d) above, then, subject to
Section 3(d), the Employee shall receive:

 

(i)a cash severance payment equal to the sum of Employee’s annual base salary as
of the Termination Date, to be paid in equal installments, less applicable
withholding elections and taxes, consistent with the payroll cycle in effect at
the time of separation starting on the first payroll date following the
twenty-first day following the Effective Date of the Release (as defined below
in Section 3(d)) and continuing thereafter for 12 months;

 

(ii)an amount equal to the pro-rated portion of the IIC bonus for the year of
termination, to be based on an individual performance metric determined by SRA
in its sole discretion and an SRA metric determined in accordance with standard
practices, pro-rated to reflect the time period of Employee’s service during the
bonus performance period, to be paid out in a lump sum at the same time IIC
bonuses are paid out to the general population of IIC participants, but no later
than 2½ months after the end of the calendar year in which such IIC bonuses
become payable;

 

4

 

 

(iii)an amount equal to the target amount of the IIC bonus for the full fiscal
year in which termination occurs at an individual metric of 1.0, to be paid out
within thirty (30) days following the Effective Date of the Release (as defined
below in Section 3(d))

 

(iv)up to six (6) months of executive-level outplacement with an outplacement
vendor of SRA’s choosing; and

 

(v)if the Employee elects and remains eligible for health, dental and vision
insurance coverage in accordance COBRA, the employer portion of cost (based on
the Employee’s level of health, vision and dental insurance coverages as of the
Termination Date) of COBRA premiums for up to twelve (12) months, to be paid
directly by SRA.

 

(d)Separation Agreement and Release. As a condition to entitlement to any
payment under Section 3(b) or 3(c), Employee must execute, deliver to SRA, and
not revoke a separation agreement in a form acceptable to SRA which shall
include a full general release and waiver of any claims the Employee may hold or
purport to hold against SRA and its affiliates, employees, etc., a
nondisparagement clause, and an affirmation of any post-employment obligations
the Employee may have, within the time frame set forth therein (“Release”);
provided, that if the revocation period with respect to such a separation
agreement begins in one calendar year and ends in another, payments under
Section 3(b) and 3(c) shall begin no earlier than January 1 of the calendar year
following the commencement of the revocation period.

 

(e)No Other Benefits. Except as stated herein, or as required under the health
care continuation provisions of COBRA, Employee shall not be eligible to
participate in or accrue any additional benefits from SRA after the Termination
Date, including, but not limited to, any other severance or salary continuation,
whether under any other agreement or policy or otherwise, the 401(k) Plan,
short-term or long-term disability, workers’ compensation or other benefits,
except Employee shall remain vested in any portion of Employee’s 401(k) account
in which Employee was vested as of the Termination Date.

 

5

 

  

(f)Tax Treatment. All payments hereunder shall be subject to tax withholding
except where expressly excluded under the Internal Revenue Code of 1986, as
amended. Notwithstanding anything to the contrary herein, if a payment or
benefit under any provision of this Agreement is due to a “separation from
service”, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance issued thereunder (“Section
409A”), and if the Employee is determined to be a “specified employee” (as
determined under Treas. Reg. § 1.409A-1(i) and related procedures of SRA), such
payment shall, to the extent necessary to comply with the requirements of
Section 409A and Treas. Reg. Section 1.409A-3(i)(2), be made on the later of (a)
the date specified by the provisions of this Agreement and (b) the earlier of
(x) the date that is six months after the date of the Employee’s separation from
service or (y) the Employee’s death.

 

(g)Definition of Change in Control.

 

(i)          For purposes of this Agreement, “Change in Control” means a
transaction or series of transactions (other than a Public Offering):

 

(A)           involving the sale, transfer, or other disposition for cash by the
Providence Entities to one or more persons or entities that are not, immediately
prior to such sale, affiliates of the Company or the Providence Entities, of all
or substantially all of the Common Stock of the Company beneficially owned by
the Providence Entities as of the date of such transaction; or

 

(B)           involving the sale, transfer, or other disposition for cash of all
or substantially all of the assets of the Company and the Subsidiaries, taken as
a whole, to one or more persons or entities that are not, immediately prior to
such sale, transfer, or other disposition, affiliates of the Company or the
Providence Entities.

 

(ii)          For purposes of this Agreement, “Company” means SRA International,
Inc., a Virginia corporation, and its parents, Sterling Holdco, Inc., a Delaware
corporation, and Sterling Parent LLC, a Delaware Limited Liability Company, and
any successor thereto.

 

(iii)          For purposes of this Agreement, “Subsidiaries” means any
corporations, a majority of whose outstanding voting securities is owned,
directly or indirectly, by the Company.

 

(iv)          For purposes of this Agreement, “Public Offering” means a public
offering pursuant to an effective registration statement filed with the
Securities and Exchange Commission that covers shares of Common Stock that,
after the closing of such public offering, will be traded on the New York Stock
Exchange, the American Stock Exchange, or the National Association of Securities
Dealers Automated Quotation System or any comparable non-U.S. exchange or
system.

 

(v)          For purposes of this Agreement, “Providence Entities” means
collectively, Providence Equity Partners VI L.P., Providence Equity Partners
VI-A L.P., Providence Equity Partners, L.L.C., and any of their affiliates or
any other investment fund or similar fund managed or advised by Providence
Equity Partners VI L.P., Providence Equity Partners VI-A L.P., or Providence
Equity Partners, L.L.C.

 

6

 

  

4.NONDISCLOSURE OF PROPRIETARY INFORMATION: The Employee understands that, for
purposes of this Agreement, Proprietary Information (“Proprietary Information”)
means any and all confidential or proprietary information or trade secrets of
SRA, or its subsidiaries, parents, or affiliates (hereinafter “Affiliates”),
including, but not limited to, third party information provided to SRA and its
Affiliates on a confidential basis, and any confidential or proprietary
information of SRA and its Affiliates pertaining to:

 

(a)Product and services sales or marketing information such as SRA and its
Affiliates technical, management, or cost proposals; bid or proposal information
and strategies; capture plans; indirect cost structure rates; product or
services plans, specifications, and associated software; price lists; current or
potential client information including names, addresses, identifying
information, special needs, purchasing practices, relationship history,
contracts and sales agreements; and competitive analyses including future market
and product direction;

 

(b)Corporate information such as strategic business plans; operating and
financial plans; business plans; financial reports; cost accounting reports;
indirect budgets, proposal budgets; DCAA budget submissions; contract analysis
summaries; revenue recognition reports; telephone lists; other employees’
salaries data; administrative policies and procedures; employee rosters;
organization charts; and all SRA policies and procedures;

 

(c)Technical information including software code and documentation; data mining
algorithms and techniques; patterns, thresholds and values; and all forms of
research and development, including but not limited to information related to
abandoned or failed technologies or products; and

 

(d)All information which is not generally known to the public or within the
industry or trade in which SRA and its Affiliates competes and that gives SRA
and its Affiliates any advantage over its competitors, and all physical
embodiments of that information in any tangible form, whether written or
machine-readable in nature.

 

7

 

  

Proprietary Information does not include information which (i) is or becomes
generally available to the public other than as a result of a disclosure by the
Employee, (ii) was within the Employee’s possession (as proven by the Employee)
prior to its being furnished to him by or on behalf of SRA, provided that the
source of such information was not bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, SRA and
its Affiliates or any other party with respect to such information, or (iii)
becomes available to the Employee on a non-confidential basis from a source
other than SRA and its Affiliates or any of its representatives, provided that
such source is not bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, SRA and its
Affiliates or any other party with respect to such information. For the duration
of and after the termination of the Employee’s employment with SRA, the Employee
agrees not to disclose, transfer, remove, copy or use, directly or indirectly,
any Proprietary Information for any purpose other than in the performance of his
duties for SRA. The Employee understands and agrees that disclosures authorized
by SRA for the benefit of SRA must be made in accordance with SRA policies and
practices designed to maintain the confidentiality of Proprietary Information.
Further, the Employee agrees to use all reasonable measures to prevent the
unauthorized use by others of Proprietary Information that he has in his
possession or control. The Employee agrees to not use or rely on the
confidential or proprietary information or trade secrets of a third party in the
performance of his work for SRA except when obtained through lawful means such
as contractual teaming agreements, purchase of copyrights, or other written
permission for use of such information. The Employee shall obtain prior written
consent from an authorized officer of SRA for any article he submits for
publication or any public speech he delivers that contains information related
to SRA business or that identifies the Employee as a representative of SRA.

 

5.NONSOLICITATION; NONDISPARAGEMENT: In consideration of Employee’s eligibility
to receive the benefits set forth herein, Employee agrees as follows:

 

(a)Employee acknowledges Employee’s continuing obligations under Employee’s
Non-Disclosure, Non-Solicitation and Assignment of Inventions Agreement, the
Nonqualified Stock Option Agreement, and any other such agreements.

 

(b)For a period of twelve (12) months following the Termination Date, Employee
shall not, directly or indirectly, on Employee’s own behalf or the behalf of
another person or entity: (i) induce or attempt to induce any person employed by
SRA and its Affiliates to leave their employment with SRA and its Affiliates;
(ii) hire or employ, or attempt to hire or employ, any person employed by SRA
and its Affiliates; or (iii) assist any other person or entity in the hiring of
any person employed SRA and its Affiliates.

 

8

 

  

(c)Employee agrees that, for a period of twelve (12) months following the
Termination Date, Employee shall not, directly or indirectly, engage or attempt
to engage in providing services to any Customer or Prospective Customer where
such services or products are competitive with the services offered by SRA and
its Affiliates to the Customer. “Customer” shall mean any division, department,
operating unit, group, or other appropriate sub-entity of a government agency
(i) to whom Employee, or persons directly or indirectly under Employee’s
supervision, provided services (whether as a prime contractor or as a
subcontractor to another company) during the twelve (12) month period
immediately preceding the Termination Date or (ii) with whom Employee interacted
on behalf of SRA or any Affiliate during the twelve (12) month period
immediately preceding the Termination Date. For purposes of this Agreement,
“Prospective Customer” shall mean any division, department, operating unit,
group, or other appropriate sub-entity of a government agency to whom the
Employee, at any time during the six month period immediately preceding the
Termination Date, was involved in soliciting or making a proposal, on behalf of
SRA or any Affiliate, for the provision of services.

 

(d)Employee further agrees that, for the term of Employee’s employment and for a
period of twelve (12) months following the Termination Date, the Employee shall
not undertake to purposefully interfere with the relationship of SRA or any
Affiliate with any Customer or Prospective Customer. This means that Employee
shall refrain: (i) from making disparaging comments about SRA or any Affiliate,
or their respective management or employees to any Customer or Prospective
Customer; (ii) from attempting to persuade any Customer or Prospective Customer
to cease doing business with SRA or any Affiliate; or (iii) from soliciting any
Customer or Prospective Customer for the purpose of providing services
competitive with the business of SRA or any Affiliate; or (iv) from assisting
any person or entity in doing any of the foregoing.

 

(e)Each of the covenants (b) through (d) above is separate and independent, and
in the event that one or more of the provisions herein shall be held to be
invalid or unenforceable, the parties expressly agree and authorize the court to
modify the agreement so as to render such agreement or provision thereof valid
enforceable or to sever the unenforceable provision and enforce the remaining
the provisions.

 

6.WITHHOLDING FUNDS: In the event that the Employee shall owe an obligation of
any type whatsoever to SRA at any time during or after the termination of
employment hereunder, then, subject to any mandatory provisions of law, the
Employee expressly authorizes SRA to withhold or deduct an amount equal to said
obligation from any wages due to the Employee back from SRA or any amounts due
hereunder. For purposes of this provision, wages shall mean any remuneration,
compensation, bonus, commission, and/or fringe benefit provided in return for
services provided by the Employee.

 

9

 

  

7.SECTION 409A: This Agreement is intended to comply with the requirements of
Section 409A (including the exceptions thereto), to the extent applicable, and
SRA shall administer and interpret this Agreement in accordance with such
requirements. To the extent permitted under Section 409A, each payment
(including the provision of taxable benefits) provided under Section 3(b)(ii)
and Section 3(c) shall be deemed to be a separate payment for purposes of
Section 409A and Treas. Reg. Section 1.409A-2(b), and is intended to be (i)
exempt from Section 409A, including, but not limited to, by compliance with the
short-term deferral exception as specified in Treas. Reg. Section 1.409A-1(b)(4)
and the involuntary separation pay exception within the meaning of Treas. Reg.
Section 1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including,
but not limited to, being paid pursuant to a fixed schedule or specified date
pursuant to Treas. Reg. Section 1.409A-3(A), and the provisions of this
Agreement shall be administered, interpreted and construed accordingly. If,
nonetheless, this Agreement either fails to satisfy the requirements of Section
409A or is not exempt from the application of Section 409A, then the parties
hereby agree to amend or to clarify this Agreement in a timely manner so that
this Agreement either satisfies the requirements of Section 409A or is exempt
from the application of Section 409A; provided, however, that no such amendment
or clarification shall reduce the economic benefit that Employee was to derive
from this Agreement prior to such amendment or clarification. Notwithstanding
the preceding sentence or any other provision of this Agreement hereof, in no
event whatsoever shall SRA be liable for any additional tax, interest or
penalties that may be imposed on the Employee by Section 409A or any damages for
failing to comply with Section 409A.

 

8.ENTIRE AGREEMENT: This Agreement, along with Employee’s Non-Disclosure,
Non-Solicitation and Assignment of Inventions Agreement and the Nonqualified
Stock Option Agreement, constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes any prior written or oral
understandings or agreements of the parties related to the subject matter
hereof, except for any post-employment obligations entered into by Employee,
which shall remain in full force and effect. The Employee’s obligations under
sections 4 and 5 of this Agreement shall survive the expiration or termination
of this Agreement. If Employee has signed a Senior Executive Retention Agreement
with SRA this Agreement supersedes the Senior Executive Retention Agreement. No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by any party hereto. No change,
modification, amendment or addition shall be valid, unless set forth in writing
and signed by the party against whom enforcement of any such change,
modification, amendment or addition is assigned.

 

9.SEVERABILITY: If any section or clause of this Agreement is held invalid,
unenforceable, void, illegal or contrary to public policy, the remaining
provisions of this Agreement shall be unaffected and shall remain fully
enforceable. The parties hereto shall use best efforts to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business, and other
purposes of such void or unenforceable provision.

 

10.NON-WAIVER: No failure or delay by any party to this Agreement in exercising
any right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and in addition to any
rights or remedies provided by law or available in equity.

 

10

 

  

11.SUCCESSORS AND ASSIGNS: All covenants, agreements, representations and
warranties set forth in this Agreement are binding on and shall inure to the
benefit of the parties hereto, as well as their respective successors, assigns,
heirs, representatives, agents and employees. Notwithstanding the foregoing, the
Employee expressly acknowledges that SRA has the right to assign this Agreement.

 

13.NOTICES: Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally, sent by United States
registered or certified mail, postage prepaid and return receipt requested, or
sent by overnight or next-day delivery, and addressed or delivered as follows,
or at such other addresses the party may have substituted by notice pursuant to
this Section:

 

TO SRA:

SRA International, Inc.

4350 Fair Lakes Court

Fairfax, VA 22033

Attention: President and CEO

 

TO EMPLOYEE:

Last home address shown on SRA’s records

 

All such notices or communications shall be deemed to have been received (a) if
by personal delivery, on the day of such delivery, (b) if by certified or
registered mail, on the fifth business day after the mailing thereof, (c) if by
next-day or overnight mail or delivery, on the day delivered.

 

14.GOVERNING LAW: This Agreement shall be governed by and subject to the laws of
the Commonwealth of Virginia, without regard to Virginia’s choice of law rules,
and the parties hereby agree that any and all actions to enforce or seek
interpretation of this Agreement shall be subject to the exclusive jurisdiction
of the courts of the County of Fairfax, Commonwealth of Virginia, and Employee
hereby consents to personal jurisdiction in such court.

 

15.COUNTERPARTS: This Agreement may be executed in one or more counterparts,
each of which shall for all purposes, be deemed to be an original and all of
which when taken together shall constitute the same instrument.

 

11

 

 

The parties acknowledge that they have read the foregoing Agreement, fully
understand its contents, and accept and agree to the provisions it contains and
hereby execute it voluntarily and knowingly and with full understanding of its
consequences with the opportunity to seek advice of counsel prior to execution.

 

/TIMOTHY J. ATKIN/   July 1, 2013 Timothy J. Atkin   Date       SRA
International, Inc.           By: /WILLIAM L. BALLHAUS/   July 1, 2013 Dr.
William Ballhaus   Date President and CEO    

 

12

 

